       Case 1:19-cv-01124-GBW-KK Document 11 Filed 12/30/19 Page 1 of 10

                                                                              F;""':_     F'ILED       rc
                                                                              Sfureo sTATES Dtsrnlcr counT




                          Plaintiff,

v.                                                       Case   No. I : 19-cv-01 124-KK

FORREST FENN,

                          Defendants.



                     SUPPLEMENTAL AFFIDAVIT OF BRIAN ERSKINE
                 IN SUPPORT OT'MOTION TO INTERVENE AS DEFENDANT

STATE OF ARIZONA                  )
                                  )
County of Yavapai                 )

I, BRIAN ERSKINE, being first duly sworn, state and allege as follows:

1.   Attached as Exhibit A, pursuant to FED. R. CIV. P.24(c), is an answer pursuant to FED. R.

     CIV. P.7(a)(,2) containingtheproposedpleading, andacross-claimpursuanttoFED. R. CIV.

     P. 13(g),   if the Motion to Intervene   as Defendant and Memorandum in Support      ("motion")

     filed on December 18,2019 is granted.

2.   Attached as Exhibit B is a true and accurate, illustrated, annotated copy of the written

     solution to the Forrest Fenn treasure quest (o'quesf') referenced in the motion.

a1
     Attached as Exhibit C is a true and accurate copy of copyright to the material in Exhibit B.

4.   Attached as Exhibit D is a true and accurate copy of a draft art'tcle submitted for publication

     to True West rnNovember 2019, in which key aspects of the quest solution are exposed with

     emphasis on elements and narratives suitable for presentation in a popular periodical.
       Case 1:19-cv-01124-GBW-KK Document 11 Filed 12/30/19 Page 2 of 10




5.   Attached as Exhibit E is a true and accurate partial list of references to fifteen (15) published

     quotes or statements by or attributed to Forrest Fenn ("Defendant") explicitly, consistently


     linking the quest solution with turning over or looking under a log, by various exact words or

     phrasing, thus metaphorically but clearly supporting the visual proof shown in the motion by

     reference to the letters   "log" in the chapter title "Epilogue" above the Polt drawing in the

     memoir authored by Defendant, as referenced in the motion.

6.   Attached as Exhibit F is a true and accurate sunmary of three (3) main forms of visual proof

     of the solution in the form of a short, informal slide presentation.

7.   Attached as Exhibit G is a true and accurate representation of the main page of the website

     https://f-ennsolve.com, whose various links publish Exhibits A, D, E, and other factual quest

     solution materials including the visual proof referenced in the motion and coordinates of its

     geographic site ("site") as "red-pinned" to an online "Google map."

8.   Attached as Exhibit H is a true and accurate representation of another short, informal slide

     presentation linking the quest to the Toledo, Ohio area and its history and geography, as

     prepared for and sent to senior journalists at the Tbledo Blade. Recipients did not

     acknowledge this presentation or a follow-up communication.

9.   Attached as Exhibit I is a true and accurate representation of all email correspondence

     between Brian Erskine (*Affianf') and Defendant pertaining to the action, in which Affiant,

     having in December 2Ol9 prepared to file to be admitted as a prospective Applicant as

     referenced in the motion, communicates cordially, invites Defendant to meet informally, and

     expresses positive, respectful motivations for quest participation, efforts to intervene in the


     action, and any planned or reasonably foreseeably subsequent actions, including careful care
        Case 1:19-cv-01124-GBW-KK Document 11 Filed 12/30/19 Page 3 of 10




      and maintenance of Defendant's legacy, in a good-fuith effort to connect with Defendant and

      to inspire Defendant with further possibilities for quest development as a richly meaningful

      artistic, literary cultural, and social experience, of service and value to others.

10. Further to the subject   of communication betweenAffrant and Defendant with reference to

      certain of Plaintiff's allegations, Affiant states without exhibit thatAfFrant has for an

      extended time attempted mutual correspondence with Defendant by supplying Defendant


      with quest solution materials and article drafts, copying reports to police referenced in the

      motion, and once communicating through the editor of True West. These communications

      were infrequent, reasonable, and positive in nature. Defendant did not acknowledge Affrant,

      but presumably Defendant has been aware, for some number of calendar quarters,           of

      Affiant's work. Affiant learned only by following up with the editor of True      West   that

      Defendant acknowledged the editor's forwarding ofAffiant's solution materials with a reply

      of "Thank you." The first mufual communication betweenAffiant and Defendant was by

      phone on December 9,2019. Affiant never had attempted to phone Defendant before and,

      though occasionally traveling to Santa Fe, never had attempted to visit or locate Defendant,

      always respecting Defendant's privacy.     All interaction initiated by Affiant to Defendant    has


      met a reasonable professional and social standard, deriving from Affiant's positive character

      and a natural assumption that Defendant as a public figure would wish to connect with the

      solver ofthe public quest, as Defendant has with other quest participants, while politely

      respecting boundaries of Defendant's personal space, time, and attention.

11.   Further to the subject of communication between Affrant and Defendant with reference to

      certain of Plaintiff's allegations, Affiant states that during the brief phone call between
      Case 1:19-cv-01124-GBW-KK Document 11 Filed 12/30/19 Page 4 of 10




   Affiant and Defendant in conference before filing of the motion, Defendant asked Affiant,

   unprompted, about Affiant's "motivations." AfEant replied with a respectful, enthusiastic,

   extemporaneously incomplete sunmary communicating various positive motivations and

   suggested, but did not attempt to   fix,   a meeting   to discuss in more depth, setting a positive

   communications precedent for subsequent outreach to Defendant shown in Exhibit H.

12. Further to the subject of communication between Afiiant and Defendant with reference to

   certain of Plaintiff's allegations, Affiant states that he first leamed of the quest in }l{ay 2016

   while living and working in Cambodia, through          a web   article about the accidental death of a

   quest participant, and pursued the quest as a hobby or intermittent pastime, focusing only as

   casual progress seemed to warrant. Affrant quickly identified or prioritized the area of the


   site, repeatedly exploring only the site and its     vicinity in conjunction with quest activities

   during occasional trips to the United States. Affrant strategically timed an August 2018 site

   visit to coincide with inclement rainy-season weather in Cambodia, ideal weather in

   Colorado, and a regional drought marked by nearby, extensive forest fires including the "416

   Fire" and the "Burro Fire," correctly predicting that the water level in the Uncompahgre

   River would be minimal, enabling Affrant to use the river as a convenient hiking path or

   outdoor corridor, facilitating ease of site exploration or physical access to the otherwise

   rugged site while offering fresh mental, visual, and photographic perspectives. As

   referenced in the motion, Affiant photographed the site underpinning the visual proof during

   this visit, noting its remarkable landscape without realinng its key quest significance.

   Affrant made the'Aisual proof connection" inApril 2019, in an inspirational moment or




                                                    4
     Case 1:19-cv-01124-GBW-KK Document 11 Filed 12/30/19 Page 5 of 10




   "flash" of realization, between that photo and the Polt drawing as referenced in the motion.

   Affiant received no privileged assistance from Defendant in these or in any other efforts.

13. Further to the subject of communication between Affiant and Defendant with reference to

   certain of Plaintiffs allegations, Affiant states that in 2019 Affiant has worked to earn

   informal but clear support among community leaders in Prescott, Aizona, including leaders

   of arts and cultural institutions, for efforts to bring any box that Defendant might award as

   stipulated by Defendant to be central to the quest and as referenced in the motion, intact to

   Prescott for curation and display. These efforts are congruent withAffrant's use of the

   Arizona state motto, o'God enriches," historically created in Prescott by Richard C.

   McCormick, the first secretary of Arizona Territory as a riposte in quest solution to

   Defendant's use of the Colorado state motto, "Nothing without the will of the deity," dating

   also to Colorado's historic territorial period, as part of the quest mystery and as connected


   with   a photo   of Defendant shown in Exhibits A and E and found by Affiant on public display

   in an "Instagram account" associated with Defendant. This creative link between the two

   state mottos, with Arizona's   artfully responding to Colorado's, is the work of Affrant and is

   richly detailed in Exhibit C. Contrary to Plaintiffs claims, no coordination, planning, or

   collusion between Defendant andAffiant supported this or any other works ofAffiant.

14. Further to the subject of communication between Affiant and Defendant with reference

   to certain of Plaintiff's allegations, Affiant afrirms personal experience of a level of

   difriculty, adversity, or frustration specilically in publicly communicating the quest

   solution despite easilp confident$ convincing skeptical individuals and institutional

   authorities of its accuracy readily winning informal but clear support. In firm
  Case 1:19-cv-01124-GBW-KK Document 11 Filed 12/30/19 Page 6 of 10




refutation of Plaintiffs allegations of favoritism tantamount to fraud by Defendant,

Affiant feels intentionally ignored by Defendant in persistent, reasonable efforts to

connect or to alleviate what Affiant regards as seemingly protracted awkwardness in

the key matter of resolving the quest created and publicly socialized by Defendant and

unlocked by Afliant. Afliant denies communicating any *sense of entitlementr" trying

to pressure Defendant, or constructively aiming to strip Defendant of control. Affiant

feels particularly that as Westerners, with the quest bearing strong historic and

cultural themes of the American West, the quiet meetings and open, casual, respectful,

"man to man" conversations Affiant has sought or aimed to create with Defendant,

including with a mutually trusted intermediary, would beneficially facilitate definitive

quest conclusion reflecting favorably on Defendant and Defendant's legacy. Affiant

consistently has expressed positive motivation to Defendant, but speculates as to

Defendant's motivation or state of mind. Afriant questions what conceivable legitimate

interest could be served by possible ftrrther delay, refusal, or failure by Defendant

publicly to admit, aflirm, and validate the quest solved by Afliant and thus ended; to

engage constructively with Affiant regarding quest solution and its implications; or by

any other forms, whether actiye or passive, of rejecting, obfuscating, avoiding or

dodging the overwhelmingly objectively evidenced, copiously documented, irrefutably

accurate, fully detaited, highly organizedr logical fact pattern plainty indicating quest

conclusion. Any facilitation of misperception that the quest remains unsolved, by any

denial of manifest reality, whether by active or passive leverage of l)efendant's

incumbent public profile against the relative obscurity ofAlliant or by any other means
        Case 1:19-cv-01124-GBW-KK Document 11 Filed 12/30/19 Page 7 of 10




      including silence, is now entirely destructive and merely suppressive of manifest truth.

      False public *inspiration" by manipulative misperception fuels misunderstanding and

      confusion, subverting a primary positive purpose of the quest as expressly and

      motivationally delined by Defendant, jeopardizing Defendant's legacy, its potential for

      service and value to others, and the value ofAfriantts work, contrary to PlaintifPs

      allegation that Defendant must have favored Affiant; while also irresponsibly helping

      generate negative public repercussions, as evidenced by this action, perhaps other

      future actions, and by foreseeable perpefuation of safety risks      as decried   by authorities,

      whose concern is motivated by possible costs in lives, health, order, resources, and

      wasted time as evidenced by recurring incidents and as noted in the motion.

15.   ExhibitsA, B, C, D, E, F, G, H, and I together with this afiidavit comprise "documentationo'

      referenced in the motion and represent, in composition or compilation, original work by

      Affrant without Defendant's privileged assistance, in refutation of Plaintiffs claims of fraud

      and other claims including such assistance.   All factual allegations in the exhibits and in the

      motion are true and accurate and are incorporated herein by reference.
      Case 1:19-cv-01124-GBW-KK Document 11 Filed 12/30/19 Page 8 of 10

                                             -Z
Respectfu   lly submitted,




 rian Erskine, Affiant

1338 Sabatina Street
Prescott, AZ 86301 -7 402
(e4e) 424-42e4
kattigara@gmail.com



SUBSCRIBED AND SWORN to before me, the undersigned Notary,                         tnis   J V   day   of

Wc,            b             ,2ots,by BRIAN ERSKINE




Notary Public
                                                                        rck,        -,
                                                                    My Commission Expires
                                  ALEENAROU
                                  Notary Public - State ofArizona
                                    YAVAPAI COUNTY
                                   Commissio,n # 554459
                                  Expires October 07, 2022
                      uroo'lretu6@eru8pr>1
                             n6zn-nzn (ovo)
             z}n L- rc898
                          "uozuv'11ocssr4
                       leo4s eql"rys ggEI
'unoJ eql qll d eru4 puocos e pelg lou sP^r LmoJ eql qil^{ psp ,$eeq" oua^relul ol uollol     tr
     pu6Fo orfl 'uollc? eqt elenrtn o1peru urroJ eril uo prmoJ sesserppe eql 1e is8ullg 11ego
 ecr^JosJo uo4cegred rauoq roJ UnoJ eql qU t pelg ,(peorle eue^relul ol uouol I leur8Fo eq1
 ;o ,(doc etrrlr*\-prre->lc?lq lcarroc pue enr} reqloue lrrcpueJeC puegllupld r$oq ol Eurpnlcur
    iluepuegoq o1'pe1senber ldracsr umler'lreur peg11.lec .(q pue npupta ol ocrlres poglre^
 roJ Jelres ssecord leuolsseJord e ol lues uooq seq,fteEerur roloc {llm s11q1q*e 1e Eurpnlcur
    SuroEero; oqlJo ddoc lcerroo prru arut e'6102 '37 raquroco61 uo pqt,tluec,(qeroq 1
    Case 1:19-cv-01124-GBW-KK Document 11 Filed 12/30/19 Page 9 of 10
                                                                                        ...-Z
                              Case 1:19-cv-01124-GBW-KK Document 11 Filed 12/30/19 Page 10 of 10




                                                                                                                            HEE




                                                                                                             I
SRECYEUBE"
offrq        -




tLy     ,,            wnmE FIRMLY WITH BALL PoltIT PEfl 0['l HARD               SURFAC E T0 MAIG   Atl- COPIES LEGIBLE.
                                                                  o        !,

                                                       trtrtr3 d 86 Lo                                                                                      PPssFrp{tYfo!
                                                       e?   3e ;e z
                                                       : r -O Eo
                                                       ox+;iE  d     I     fg      ,
                                                                                   C
                                                                  P        nE      m
                                                       =i-i9.9
                                                       a          0                I
    +                                                                      6d oE
                                                       ?E B
 o
    3                                                  iFF            6
                                                                           ;e. g
                                                                               a
                                                                               m
 o                                                     t$e            I       0
                                                                              z
                                                                           qY E
                                                       B.dF           :. qre l
 [D                                                    c?    6
                                                                      1
 o                                                                         63
 o                                                     =*o
                                                       s65                         f
 F                                                     6*q            3
                                                                                   Iq
                                                                                                                                                       7
 o                                                     geH            B AE 3
 o                                                     lis
                                                       EEB
                                                                      a
 o                                                                    6
 3                                                                                                                                           C
 o
                                                       ie
                                                       ^.5-
                                                       5i6
                                                                           oq
                                                                           o?                                                          'fi   r"
 o                                                     q6                          I
                                                                                                                                       cf
 i
 o                                                     -g                  8i)
                                                                           =.7
                                                                           d:
                                                                                   d
                                                                                                                                       ai    Li


                                                                                                                                       tr
L                                                                     9-   5E      E.

9:                                                                    ?
                                                                      6
                                                                                   6
                                                                                                                                  n(3
o
o:                                                                         ?a g                                                                    i
o
i1                                                                         ilp                                                    =          ?.?;                      >4t-
3'!
0rr
*r
                                                                      a     ci. =3
                                                                            Eo 9I
                                                                            o!
                                                                                                                                  D = n=-'
                                                                                                                                    p1
                                                                                                                                  1u,
                                                                                                                                                                       tr=.-
                                                                                                                                                                       =m
o1
s!
                                                                            3--e
                                                                                                                                  n-{ E                                i-
                                                                                                                                                                            ,
                                                                                                                                                                                    -- di)


                                                                                                                                  <E friI                  =                    i      !.ti-I
oa                                       €
                                         6-                                                                                                                H                    '      ...:-j
o!                                                                                                                                                                                     ftJ

3:
,a                                  -
                                                                                                                  --
                                                                                                                                  :>
                                                                                                                                  - z, #1"
                                                                                                                                       H:-
                                                                                                                                                           *t
                                                                                                                                                                                       'i




        o
        o
        3                           E;
                                         tr
                                         !
                                                                                                 N/    lTt        --
                                                                                                                   --
                                                                                                                                  :   tr, *l               i,;                            ';4

        t,                                                                                       tta   rfl                                    \!                                                k)


        6
                                         6
                                                                                                 qE t-t        rn -
                                                                                                                      P-l
                                                                                                                                  '2,        $.                       l-,. ,4.
        o
        o
                                                             -- ilc
                                                             zd
                                                                                         tr
                                                                                         P             -J { -                     ,m
                                                                                                                                   -l        a)                        -J '-1,:
                                                                                                                                                                                *i
        o                                                    o>:
                                                             zs
                                                                                         o
                                                                                                       F       { ---  B           )=t
        g.
        o                                                         n$
                                                                  pi
                                                                           X

                                                                                                 El$
                                                                                                       {            -:-           tz,
                                                                                                               u- -
                                                                  od
                                                                  !
                                                                                                 nu t-t        E-
                                                                                                                    -             :=
                                                                                         tr
                                                                                                       IT rE --
                                                                                                               n -:
                                                                                                                                      o
                                                                                                                                      G.
                                                                                                !'n*! s              --
                                                                                                                                      -J

                                                                                         a      x-r
                                                                                                TS=    =
                                                                                                       I              -               r-                         EiEN
                                                                                                                      --,             L-
                                                                                                El-a       '/ --
                                                                                                             I                        -
                                                                                                                                      U'
                 0
                 o
                 tm                                                                             a"1
                                                                                                (in* <                 --             m
                 o
                 o
                 m
                 m                                                                                =
                                                                                                                        -                                        {
                                                                                                                                                                 @
                 o
                 o
                 !
                                                                                                                        --                                       o
                                                                                                                                                                 t9
                                                                                                                                  J
                         4                    irsP
                         n
                         m
                         o
                                                Til*                                                                                                                                Lno-o!C
                         C                                                                                                                                       e{4ilBilil
